Citation Nr: 1242691	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disability.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to March 2000 and from October 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In May 2012, the Board remanded the Veteran's claim for additional development.  


FINDING OF FACT

The Veteran does not have a left knee disability incurred in or aggravated by service.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2008, September 2008, July 2009, August 2009, December 2010, and May 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2012).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that she has a left knee disability that began in service.  Specifically, she has reported left knee pain which began in service and has continued since that time.  

The Veteran's service treatment records reflect a report of left knee pain in August 1999.  The Veteran was noted to have left peripatellar tenderness to palpation.  The Veteran was assessed with retropatellar pain syndrome at that time.  The Veteran also reported left knee pain in February 2000.  She was assessed with a left knee contusion.  A few weeks later the Veteran indicated that she had little to no improvement and she was again assessed with a left knee contusion.  In March 2000, the Veteran was noted to need a profile stating she could wear a knee brace.  Clinical evaluations of the lower extremities performed at examinations in August 1998, April 1999, January 2002, and January 2004 were normal.  On a report of medical history form prepared in conjunction with the January 2004 examination, the Veteran reported that her knee went out in 2000, x-rays were taken, and she was given a knee brace.  She reported no current problems with her knee at that time.  


VA outpatient treatment reports date from September 2004 to August 2007 reflect a report of left knee pain in January 2005.  X-rays of the left knee obtained in January 2005 reflected no bone or joint abnormality.  The Veteran underwent physical therapy for her left knee thereafter and was discharged from therapy secondary to meeting the goals of therapy in May 2005.   

At a May 2005 VA examination, the Veteran reported left knee pain which began in October 2004 with no specific injury.  The examiner noted that x-rays obtained in January 2005 were normal.  Following a clinical examination, the examiner diagnosed the Veteran with left knee pain with normal examination.  

Private treatment reports from Central Medical Group reflect a report of left knee pain in March 2006.  

Private treatment reports from Arkansas Specialty Care Center dated in February 2009 reflect a report of chronic left knee pain.  X-rays revealed patella with exostosis over the superior pole over the insertion of the quadriceps tendon.  The Veteran was assessed with patellofemoral syndrome.  

Private treatment reports from Sherwood Family Medical Center reflect a report of left knee pain in January 2010.  The Veteran was assessed with anterior knee pain with questionable degenerative joint disease versus patellofemoral.  

A February 2010 magnetic resonance imaging (MRI) of the left knee performed at Baptist Health Medical Center revealed a questionable tiny vertical tear of the anterior horn of the medial meniscus and early medial patellar chondromalacia.  

Private treatment reports from Baptist Therapy Center dated from February 2010 to March 2010 reflect that the Veteran underwent physical therapy for left knee pain diagnosed as chondromalacia patellae.  

At a July 2012 VA examination, the Veteran reported anterior left knee pain since service with no specific injury.  Following a review of the claims file, review of x-rays, and a clinical evaluation of the Veteran, the examiner diagnosed the Veteran with chondromalacia.  The examiner opined that chondromalacia of the left knee was less likely as not incurred in or caused by the claimed in-service event, injury or illness.  The examiner's rationale was that chondromalacia is the most common reason for anterior knee pain and is not related to trauma or injury based on a review of medical literature.  The examiner concluded that the Veteran's chondromalacia is more likely due to normal daily wear and tear of the left knee joint.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.

The Board acknowledges that the Veteran is competent to report that she experienced left knee pain in service and has continued to experience left knee pain symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she first developed left knee problems during service, and has continued to experience those symptoms since service.  Consequently, the Board finds that the Veteran's reports that she has continued to have left knee problems since service are credible.  However, those assertions are outweighed by the findings of the VA examiner who found that the likely etiology of her current left knee disability was not related to her service and instead is more likely due to normal wear and tear of the knee joint.

The Veteran's opinion is insufficient to provide the requisite etiology of the left knee disability because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, her statements regarding her left knee disability being related to her active service are not competent as she is not medically qualified to provide evidence on a matter requiring medical expertise, such as an opinion as to etiology. 

The only medical opinion of record, that of the July 2012 VA examiner found that it was less likely that any left knee disability is related to the Veteran's active service.  That opinion is more probative as to the etiology of the Veteran's current left knee disability as the examiner reviewed the entire claims file, cited to relevant medical evidence, and provided a rationale to support the opinion.  Additionally, the Veteran has not submitted any competent evidence which provides a basis for the conclusion that arthritis of the left knee manifested within one year of her separation from service.  38 C.F.R. §§ 3.307, 3.309 (2012).  Consequently, the Board finds that service connection is not warranted because the preponderance of the medical evidence of record is against a finding that a left knee disability is etiologically linked to the Veteran's active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left knee disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


